Citation Nr: 0212407	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals, prostate 
cancer, to include as secondary to service-connected 
prostatitis.

2. Entitlement to a compensable evaluation for prostatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from January 1951 until 
December 1952.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an October 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Little Rock, Arkansas, which denied the 
benefits sought on appeal.

This matter was previously before the Board in October 2000.  
At that time, a remand was ordered to accomplish further 
development.  The file has now been returned for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The evidence of record does not demonstrate that the 
veteran's residuals, prostate cancer, are causally related to 
his active service or to any service-connected disability.

3.  The veteran's prostate was removed in 1989 in relation to 
his treatment for prostate cancer.

4.  The evidence shows that the veteran's complaints of 
urgency and leakage after voiding are the result of a 
prostatectomy conducted in 1989; the evidence does not show 
that such complaints relate to the veteran's service-
connected prostatitis.  



CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service, did not arise during an applicable 
presumptive period, and is not proximately due to or the 
result of a service-connected prostatitis.  38 U.S.C.A. §§ 
1110, 1131, 1112, 1113, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).

2.  The schedular criteria for a compensable evaluation for 
prostatitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§  4.115a, 4.115b, Diagnostic Code 7527 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

In a May 1954 rating decision, the veteran was granted 
service connection for prostatitis, mild, and was assigned a 
noncompensable evaluation, effective December 1952.  That 
same rating decision also granted a noncompensable evaluation 
for tonsillectomy, and denied service connection for an ear 
disorder.  

In January 1997, the veteran requested an increased rating 
for his service-connected prostatitis.  In February 1997, he 
indicated his desire to reopen his hearing loss claim.  Both 
issues were denied by the RO in an August 1997 rating 
decision.  Further rating decisions in April 1998 and June 
1998 continued to deny service connection for hearing loss.  

In June 1998, the veteran submitted a claim of entitlement to 
service connection for prostate cancer as secondary to a 
"bladder condition" (his prostatitis) in service.  In that 
same correspondence, the veteran also requested service 
connection for hearing loss and pneumonia, and requested a 
reevaluation of his service-connected tonsillectomy 
residuals.  

In October 1998, the RO considered the four claims raised by 
the veteran in his June 1998 letter.  All claims were denied.  
The veteran entered a notice of disagreement with respect to 
all issues except his pneumonia claim, which he elected not 
to pursue.  Those matters, as well as the issue of 
entitlement to an increased rating for prostatitis, came 
before the Board in October 2000.  At that time, the issues 
of service connection for hearing loss, and an increased 
rating for tonsillectomy residuals were finally denied.  
Thus, those issues are no longer the subject of the present 
appeal.  The remaining issues of entitlement to service 
connection for prostate cancer, as secondary to prostatitis, 
and entitlement to an increased rating for prostatitis were 
remanded for further development.  Specifically, the Board 
noted that the evidence referenced an etiological opinion 
regarding the veteran's prostate cancer, but observed that no 
such opinion was of record.  Thus, the RO was instructed to 
obtain that record, and, if such efforts were unsuccessful, 
to arrange for the veteran to receive a VA examination so 
that such an opinion could be obtained.  As per those 
instructions, the veteran was examined by VA in January 2001.  
A further clarifying statement was offered in April 2002.  As 
the development is now complete, the case is ready for 
appellate consideration.    

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in April 1999 and a 
supplemental statements of the case issued in May 1999 and 
June 2002.  The RO also made satisfactory efforts to ensure 
that all relevant evidence had been associated with the 
claims file.  For example, in August 1997 and July 1998, the 
RO sent letters to Kaiser Permanente Hospital requesting 
records of treatment of the veteran from January 1963 to 
present for prostate cancer and various other ailments not 
presently on appeal.  An August 1998 reply from the hospital 
indicated that no records were found.  However, in September 
1998, Kaiser Permanente submitted outpatient records.  While 
the accompanying letter stated that records of only the past 
five years were included, the evidence submitted actually 
dated from June 1982 through December 1996.  The Board 
acknowledges that the response from Kaiser Permanente was 
ambiguous as to whether records from January 1963 up until 
June 1982 were not found or simply were not included, and the 
file does not indicate that further efforts were undertaken 
by the RO to collect all available records from that 
facility.  However, it appears that such records would 
predate the onset of the veteran's prostate cancer.  It also 
appears that the veteran's urinary-related complaints did not 
arise until after his prostatectomy in 1989.  Thus, the Board 
finds it extremely unlikely that the outstanding records 
would in any way pertain to the claims at issue, and that 
therefore no useful purpose would be served by requiring 
further effort on the part of the RO to obtain such records.  
Indeed, any such efforts would needlessly delay the 
disposition of this appeal.      

As noted above, records dated from June 1982 to December 1996 
from Kaiser Permanente are of record.  Also of record are VA 
outpatient treatment reports dated from February 1997 to 
September 1998.  Additionally, the veteran was afforded a VA 
examination in January 2001 in connection with this appeal.  
An additional clarifying statement from the VA examiner was 
submitted in April 2002.   

The Board further finds that the remand in 2000 clearly 
placed the veteran on notice as to the evidence bearing upon 
the determinative questions in this matter.  In addition, the 
Board must point out that the determinative factual and legal 
questions in this case are extremely narrow.  There is no 
claim and no evidence whatsoever that cancer of the prostate 
was present in service or within one year thereafter.  The 
only theory of entitlement is that cancer of the prostate is 
linked to the service connected prostate disability. 
Therefore, unless there is competent medical evidence to link 
cancer of the prostate to a service connected disability, the 
claim for service connection can not be substantiated.  The 
veteran has clearly been advised of that fact and has not 
provided any evidence.  On the other hand, VA as assured that 
a medical opinion on this critical question is of record in 
order to decide the claim.  Beyond that, because the 
veteran's prostate has been removed, there is no longer a 
service connected disorder that could produce symptoms that 
would warrant the award of compensation benefits.  Thus, 
there is literally no evidence that could substantiate a 
claim for an increased rating. 

As the Court held in Soyini v. Derwinski, 1 Vet. App. 540 
(1991):

. . . strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support 
of the result in a particular case.  Such 
adherence would result in the Court's 
unnecessarily imposing additional burdens on 
the [Board of Veterans' Appeals] and [the 
Department of Veterans Affairs] with no 
benefit flowing to the veteran.  

The Board concludes in this matter that there is no prospect 
that further development action or additional notice could 
result in a benefit flowing to the veteran.  All relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  Thus, 
the obligation that the RO provide the claimant with any 
notice about how the responsibilities are divided between VA 
and the claimant in obtaining evidence is now moot.  
Moreover, the duty to notify has been satisfied with regard 
to both claims given the facts of this case.

Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

Further, under 38 C.F.R. § 3.309, tumors, malignant are 
subject to presumptive service connection as a chronic 
disease if manifest to a degree of 10 percent or more within 
one year from separation as set forth in 38 C.F.R. 
§ 3.307(a)(3).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Entitlement to service connection for residuals, prostate 
cancer, to include as secondary to service-connected 
prostatitis.

Factual background

The service medical records do not show that the veteran 
incurred prostate cancer during active service or within one 
year of separation from active duty.  

Beginning in November 1990, treatment reports from Kaiser 
Permanente Hospital reveal treatment for incontinence and 
impotence.  Reports dated November 1990, December 1990 and 
January 1991 revealed that these conditions resulted from a 
radical retropubic prostatectomy performed in May 1989.

An April 1991 report, also from Kaiser Permanente revealed 
that the veteran used two pads daily and one each night for 
his incontinence.  In August 1991 the veteran underwent 
surgery for the placement of an artificial urethral sphincter 
at Kaiser Permanente.  The preoperative and postoperative 
diagnoses were post prostatectomy urinary incontinence.  

Further records dated August 22, 1991 from Kaiser Permanente 
reveal complaints of urinary incontinence and impotence since 
the time of the veteran's retropubic radical prostatectomy in 
May 1989.  His symptoms of incontinence were very well 
controlled by anticholinergic medications.

The claims folder contains other treatment records from 
Kaiser Permanente reflected complaints and treatment for of 
urinary urgency in 1991 and 1992.  In April 1992 and June 
1992, the veteran was seen for erectile failure and 
prostatectomy incontinence. 

A September 1992 treatment report from Kaiser Permanente 
noted that the veteran was status post radical retropubic 
prostatectomy in 1989, with subsequent impotence and 
incontinence.  The report also noted that the veteran 
underwent an artificial urinary sphincter in September 1991 
and has progressively improved since that time. 

A May 1995 Kaiser Permanente treatment record noted 
complaints of urinary frequency following prostate surgery in 
1990. 

A VA treatment report dated September 1997 noted that the 
veteran arose 3 to 4 times per night with an urge to void.  
That report also contained an assessment of impotence.  

In January 2001, the veteran was examined by VA for his 
urinary incontinence.   Chief complaints were of urgency and 
weak stream.  The report noted that the veteran still had 
occasional urgency and voids roughly every two hours during 
the day.  It was reported that the veteran was comfortable 
with his symptoms at that time.  He was diagnosed with 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, artificial urinary sphincter 
placement and erectile dysfunction.  

The veteran was examined by VA again in April 2002.  The 
examination report reflected complaints of increasing urgency 
and leakage after voiding.  The veteran used 2 to 3 pads per 
day to relieve his incontinence.  The examiner noted that the 
veteran was service-connected for chronic prostatitis.  Upon 
reviewing the literature and on discussing the case with 
staff, the examiner stated that there was no study to his 
knowledge that linked prostate cancer to a pre-existing 
prostatitis.  Therefore, he concluded that the veteran's 
prostate cancer was unlikely related to his history of 
chronic prostatitis.  

Analysis

I. Entitlement to service connection for residuals, prostate 
cancer, to include as secondary to service-connected 
prostatitis.

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  The evidence shows that the veteran is status post 
radical retropubic prostatectomy for prostate adenocarcinoma.  
Thus, the requirement of a current disability has been 
established.  However, as will be discussed below, the 
evidence of record fails to establish the remaining elements 
of a service connection claim.

As noted earlier, the veteran did not incur prostate cancer 
during service or within the one-year presumption period 
following separation from service.  Moreover, no competent 
medical evidence links his prostate cancer to an incident of 
active service.  Thus, service connection is not warranted on 
a direct basis.

The Board must now consider the possibility of secondary 
service connection.  The veteran contends that his prostate 
cancer was incurred as secondary to his service-connected 
prostatitis.  To successfully establish this claim, the 
evidence of record must contain a competent medical opinion 
of etiology stating that it is at least as likely as not that 
the veteran's prostate cancer was attributable to his 
service-connected prostatitis.  However, such an opinion is 
not of record.  In fact, the VA examiner in April 2002 
reached the opposite conclusion.  He stated that, upon 
reviewing the literature and discussing the case with his 
staff, he could cite no study that linked prostate cancer to 
a pre-existing prostatitis.  Thus, he concluded that the 
veteran's prostate cancer was unlikely to be due to his 
history of chronic prostatitis.  Moreover, no other medical 
evidence of record contradicts that opinion.  Therefore, 
since the evidence fails to establish a nexus between the 
veteran's prostate cancer and his service-connected 
prostatitis, secondary service connection is not warranted.  

In summation, for the foregoing reasons, the evidence does 
not allow for a grant of service connection on either direct, 
presumptive or secondary bases.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II. Entitlement to a compensable evaluation for prostatitis.

The veteran is presently assigned a noncompensable disability 
evaluation under Diagnostic Code 7527 for prostatitis.  
Diagnostic Code 7527 governs prostate gland injuries, 
infections, hypertrophy and postoperative residuals, and this 
Diagnostic Code directs that the disability be evaluated as a 
voiding dysfunction or as a urinary tract infection, 
whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 
7527 (2001).  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent.  
A 60 percent rating contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent rating contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates a daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates a 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

Finally, obstructed voiding encompasses ratings ranging from 
zero to 30 percent.  A 30 percent rating contemplates urinary 
retention requiring intermittent or continuous 
catheterization.  A 10 percent rating contemplates marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A zero percent rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.

At the outset the Board acknowledges several medical findings 
that, on the surface, appear favorable to the veteran in his 
request for a compensable rating.  For example, the various 
medical reports reveal findings of urinary frequency 
requiring use of up to 2-3 pads per day.  The evidence 
further reveals that the veteran had to urge to void 3-4 
times per night.  Finally, the evidence contains complaints 
of weak stream.  Despite these findings, the Board 
nevertheless concludes that the presently assigned 
noncompensable evaluation is appropriate.  In so concluding, 
the Board notes that the medical evidence does not indicate 
that the veteran's documented urinary frequency and similar 
problems have any relationship to his service connected 
prostatitis.  Indeed, the medical evidence of record reveals 
the opposite, as multiple treatment reports described his 
urinary incontinence as resulting from his radical retropubic 
prostatectomy conducted to treat his nonservice-connected 
cancer.  Further supporting the conclusion that the veteran's 
incontinence problems bear no relation to his service-
connected prostatitis is the fact that, from the time of his 
separation in December 1952 until his prostatectomy, the file 
contained no complaints relating to urinary urgency, 
frequency, leakage, weak stream, or any related disorder.  

In concluding that the veteran's urinary incontinence did not 
arise until after his cancer surgery, the Board notes that 
the evidence of record contains some divergence in dates.  
For example the veteran's stated in a September 1997 VA 
outpatient treatment report that his prostate was removed in 
1994.  However, the April 2002 examination report noted the 
date of his prostatectomy as being 1992.  If either were the 
case, the incontinence would have predated his cancer surgery 
and would then logically have to be attributed to his 
service-connected prostatitis, warranting a compensable 
evaluation.  However, Kaiser Permanente treatment records 
dated as early as November 1990 refer to the prostatectomy, 
and no urinary complaints were made prior to that date.  
Therefore, despite some discrepancies as to the actual date 
of the veteran's radical retropubic prostatectomy, the 
evidence leaves no doubt that his urinary incontinence 
symptomatology only occurred after such surgery was 
performed.  

In summation, the evidence of record does contain findings 
pertinent to urinary incontinence.  However, the competent 
medical evidence reveals that such symptomatology resulted 
due to the veteran's surgery for prostate cancer, a 
nonservice-connected condition.  The evidence fails to show 
that his incontinence relates to his service-connected 
prostatitis.  Therefore, the veteran is not entitled to a 
compensable rating for such symptomatology.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for residuals, prostate cancer, to include 
as secondary to service-connected prostatitis, is denied.

Entitlement to a compensable evaluation for prostatitis is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

